Per Curiam :
We have examined these cases carefully and are unable to End any substantial error.
The principal question, which is common to all of them, is whether the fireworks were placed upon the insured premises within the meaning of the policy. The undisputed evidence is that they were placed in a frame stable from twenty to fifty feet from the building covered by the policy. They were not, therefore, upon the insured premises, and not within the prohibition of the policy. As a contract of insurance is one of indemnity, and the language of the policy is the language of the •company, we are not to strain it in favor of the latter as against the assured. On the contrary, we must resolve a doubt about the meaning of the policy, if any exists, against the company ■and in favor of the assured.
We think there was sufficient evidence of a waiver of proofs of loss to justify the learned judge in submitting this question to the iurv.
*444The charge of the court was clear and impartial; and neither in this, nor -in the answers to points, do we find anything of which the plaintiffs in error have any just cause of complaint.
The -judgment in each case is affirmed.